 D. H. FARMS CO.267D. H. Farms Co.andUnited Dairy Workers, Local83, Retail,Wholesale and Department Store Un-ion, AFL-CIO. Case 7-CA-8766June 5, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn December 13, 1971, Trial Examiner John P.von Rohr issued the attached Decision in thisproceeding. Thereafter, General Counsel and Charg-ing Party filed exceptions and supporting briefs, andthe Respondent filed cross-exceptions and a brief insupport of its exceptions and in objection to theexceptions of the General Counsel and ChargingParty.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions only to the extentconsistent with the following:On July 8, 1970, during the pendency of a petitioninCase 7-RC-10064, the Respondent laid off anumber of employees for economic reasons. Somewere recalled shortly thereafter, but others have notbeen recalled.In his Decision and Direction of Election in thatcase, the Regional Director held, contrary to theRespondent's contention, that the layoffs weretemporary in nature and that the laid-off employeeswere eligible to vote. In the ensuing election held onSeptember 23, 1970, 10 votes were cast for the Unionand 18 against; in addition, there were 20 challengedballots, 19 having been challenged by the Respon-dent on the ground that they were cast by perma-nently laid-off employees. The Regional Directoragain held that the employees were temporarily laidoff and therefore eligible to vote, and he directed thattheir ballots be opened and counted. When they wereopened on February 26, 1971, the count reflectedthat 19 of the challenged ballots had been cast for theUnion. Consequently, the Union was certified as theemployees' bargaining representative. The Respon-dent contested the validity of this certification inanother proceeding (192 NLRB No. 15) and theBoard ordered the Respondent to bargain with theUnion. A petition to enforce the Board's Order ispending in the Court of Appeals for the Sixth Circuit.Subsequent to the count of the challenged ballotsand the Union's certification, the Respondent filledcertain vacancies by hiring individuals other thanthose who had been laid off on July 8, 1970, withoutoffering the positions to any of the laid-off employ-ees who had not yet been recalled. At issue in thiscase is whether the Respondent by this conductviolated Section 8(a)(1), (3), and (5) of the Act. TheTrial Examiner concluded that no violation existed.For the reasons set forth hereinafter, we disagree.As found by the Trial Examiner, Respondentbegan operations in 1968, and the layoff of July 8,1970, appears to be the first layoff of consequenceexperienced by the Respondent. Thereafter, withonly three exceptions, all vacancies which arosebetween the date of the layoff and the date thechallenged ballots were counted were filled by therecallof employees who had thus been laid off.These exceptions consisted of one employee who wason leave of absence on the date of the layoff, onewho was placed on maternity leave on that date, andone who quit subsequent to the layoff and wasthereafter rehired.Those laid-off employees whoreturned to work prior to January 1, 1971, wererecalled as permanent employees with no loss ofservice or benefits; one who returned in January1971 was hired as a new employee.There were no recalls or new hires by Respondentbetween the date the challenged ballots were countedand May 17, 1971. Between the latter date and thetime of the hearing in this proceeding, the Respon-dent hired a number of employees for temporaryemployment, and two employees for apparentlypermanent employment. Four of these temporaryhires had previously worked for the Respondent forvarying periods between June 1968 and January1970, and a fifth had worked for Respondent for anunspecified 2-year period. The others (four temporaryand two permanent) had apparently never workedfor the Respondent. None of these positions wasoffered to any of the laid-off employees although, asnoted, a number of them had not yet been recalled.The General Counsel contends that the Respon-dent hired individuals other than the laid-off employ-ees to fill the foregoing positions to punish the laid-off employees for having voted for the Union, asrevealed by the count of the challenged ballots onFebruary 26, 1971, and that the Respondent therebyviolated Section 8(a)(3) of the Act. The GeneralCounsel further contends that by changing its policyfrom one of recalling laid-off employees with fullseniority and benefits to one of rehiring them as newemployees, and thereafter abandoning its policy ofrecalling employees in layoff status to fill availablejob vacancies, the Respondent has refused to bargainwith the - Union in violation of Section 8(a)(5).Contrary to the Trial Examiner, we find merit inthese contentions.197 NLRB No. 47 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the alleged violation of Section8(a)(3),, the record establishes that all employeeseither recalled or "newly hired"between the date ofthe July 8 layoff and the February 26 counting of thechallenged ballots were active employees on the dateof the layoff.The only exception was an employeewho was on leave of absence on that date. On theother hand,none of the subsequent hires came fromthat group,although a number of employees in thatgroup were still on layoff status. This obviouslyrepresents such a significant change in Respondent'shiring practices that we believe it is sufficient, whenconsidered in conjunction with the result of countingthe challenged ballots of the laid-off employees, toestablish the General Counsel'sprima faciecase, evenin the absence of other evidence of animus. Wefurther find,contrary to the Trial Examiner,that theRespondent has failed to rebut thisprima faciecase.We find no merit in the Respondent's contentionthat the laid-off employees not recalled were perma-nently laid-off employees whom it was not obligatedto recall.As noted above, the Board has found thatasof the date of the electiontheywere alltemporarily laid-off employees,and the record hereinestablishes that until the end of 1970 the Respondent,in fact,treated them as temporarily laid-off employ-ees.While,of course,their status is not frozen for alltime,the record herein fails to reflect any basis forconcluding that their status changed on or aboutJanuary 1, 1971, other than the Respondert's barestatement that about such time it decided to treatthem as permanently laid-off employees, affirming,ineffect,the position it had maintained in therepresentation proceeding since August 1970. More-over,assumingarguendothat their status did changefrom temporarily laid-off to permanently laid-offemployees,thisdoes not of itself explain whyRespondent chose to hire others instead of them,even to the extent of affirmatively seeking out certainof the new employees whom it hired.Thus, in the absence of any credible evidence oflegitimate business justification to sustain Respon-dent's actions, we find that the General Counsel hassustained its burden of establishing that Respondentdiscriminated against employees who voted for theUnion by changing its hiring practice to prevent theirreemployment.With respect to the allegation that Respondentunilaterally changed its policy of recalling laid-offemployees,we disagree with the Trial Examiner'sfinding that no such policy existed.Based on theplant manager's testimony in the related representa-tion case and in the present case,we believe thatRespondent did have a policy of recalling laid-offemployees,a policy which was changed subsequentto the representation election.The change in policywas then implemented with the hiring of severalemployeeswho were not among theemployeespreviouslylaid off.We alsodisagreewith the TrialExaminer'sconclusion that even if Respondenthad unilaterallychanged itspolicy,no useful purposewould beserved bythe issuance of a second bargaining order.In this case,the unilateral action of the Respondentisdifferent in nature from the conduct covered in theprior order.Moreover,the unilateralaction taken byRespondent has a tendency to undermine anddisparagethe Unionin the eyes of the employees inthe bargaining unit.Itwould,therefore,effectuatethe policiesof the Actto issue anadditional orderrequiring Respondent to bargainwith the Union.Accordingly,we find that RespondentviolatedSection 8(a)(1), (3), and(5) of the Act by refusing torecall certain laid-off employeesand by unilaterallychangingits recall policy.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct. Toremedy its refusal to bargain,we shall orderthat the Respondent cease and desist from refusingto bargain with the Union with respect to its policiesin regard to the return of employeeson layoff orunilaterally changing any term or condition ofemployment of its employees in the appropriatebargaining unit.We shall further order that theRespondent cease and desist from the practice ofrecalling employees other than those employees whowere permanent employees and were laid off in July1970, and that in event of future vacancies it willafford these employees preferential recall rights forthose vacancies.We shall further order that thoseemployees who would have been recalled shall bemade whole for any loss of pay that they may havesuffered,in the manner consistent with the Board'spolicies inF.W. Woolworth Company,90 NLRB 289.Interest on backpay shall be computed as set forth inIsisPlumbing&HeatingCo.,138 NLRB 716. Weshall not at this time attempt to determine which ofthe employees would have been recalled for summeremployment had the Respondent continued itspractice.We shall leave such matters to the compli-ance stage of the proceeding.CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act. D. H. FARMS CO.2693.All production and maintenance employees,including animal care employees employed by theRespondent at its plant,locatedat 2755 TooleyRoad,Howell,Michigan,but excluding office cleri-cal employees and guards and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section9(b) of the Act.4.At all times material, the Unionhas been theexclusive certified representative of the employees inthe aforesaid unit for the purposes of collectivebargaining with respect to ratesof pay,wages, hoursof employment,and other terms and conditions ofemployment.5.By unilaterally changing its policy for the recallof employees for summerwork,the Employer hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and(5) of theAct..6.TheRespondent,infailingtorecalltheemployeeswho had been permanently laid off forsummer work during the summer of 1971, hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theAct.7.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,D.H. Farms Co., Howell, Michigan, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Unionwith respect to its recall policies for the return oflaid-off employees.(b)Hiring employees for any position that mayoccur in its manufacturing operation from sourcesother than those employees on its payroll at the timeof the July 1970 layoff.(c) In any like or related manner interfering withthe rights of employees guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which isnecessary to effectuate the policies of, the' Act:(a)Bargain collectively with the Union beforemodifying or changing any wages, hours, or termsand conditions of employment in the appropriateunit described above.(b)Make the employees adversely affected by theunilateral changes whole for any loss of pay, and inthe event of future vacancies, afford these employeespreferentialrecallrightsforthosevacancies.(c)Notify each of the laid-off employees, ifpresently serving in the Armed Forces of the UnitedStates,of the right to preferential recall, , uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theuniversalMilitary Training; and Service ' Act.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at its plant in Howell, Michigan, copies ofthe attached notice marked "Appendix." i Copies ofsaid notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by anofficial representative of the Respondent, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 7, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.1In theevent that the Board'sOrderis enforcedby a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with UnitedDairyWorkers, Local 83, Retail, Wholesale andDepartment Store Union, AFL-CIO, by unilater-ally changing our policies as to the return of laid-off employees.WE WILL NOT make any changes in our policiesto return laid-off employees without bargainingwith the collective-bargaining representative ofour employees.WE WILL make whole any of the laid-offemployees who suffered any loss of earnings fromour failure to recall them for summer employ-ment.WE WILL recall any laid-off employees for any 270DECISIONSOF NATIONALLABOR RELATIONS BOARDvacancies unless such policies are changed as aresult of negotiations with the collective-bargain-ing representative.WE WILL bargain collectively with the Unionbeforemodifying wages, hours, or any otherterms or conditions of employment. The appro-priate unit is:All production and maintenance employees,including animal care employees employed by theRespondent at its plant located at 2755 TooleyRoad, Howell, Michigan; but excluding all officeclerical employees and guards and supervisors asdefined in the Act.D. H. FARMS Co.(Employer)DatedBy(Representative)(Title)We will notify immediately the laid-off employees, ifpresently serving in the Armed Forces of the UnitedStates,of the right to preferential recall, uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversal, Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon a charge andan amended charge filed on June 11, 1971, and July 13,1971, respectively, the General Counsel of the NationalLabor Relations Board, for the Regional Director forRegion 7 (Detroit, Michigan) issued a complaint on July22, 1971, against D. H. Farms Co., herein called theRespondent or the Company, alleging that it had engagedin certain unfair labor practices within the meaning ofSection 8(a)(1), (3), and (5) of the National LaborRelationsAct, as amended, herein called the Act. TheRespondent filed an answer denying the commission ofany unfair labor practices.Pursuant to notice a hearing was held before TrialExaminer John P. von Rohr in Detroit, Michigan, onSeptember 30 and October 1, 1971. Briefs have beenreceived from the Respondent and from the ChargingParty on November 3, 1971, and they have been carefullyconsidered.'Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent is a Michigan corporation with itsprincipal office and place of business in Howell, Michigan,where it is engaged in the manufacture, sale, anddistribution of disc reagents and in the processing ofanimal blood solutions. During the last calendar year, theRespondent shipped products valued in excess of $50,000to points and places located outside the State of Michigan.During the same period, it received goods and materialsvalued in excess of $50,000 from points and places locatedacrossstate lines.The Respondent concedes, and I find, that it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDUnited Dairy Workers, Local 83,Retail,Wholesale andDepartment Store Union, AFL-CIO,is a labor organiza-tionwithinthemeaning of Section2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA.Background,- The IssuesUpon a petition filed under Section 9(c) of the Act,involving a production and maintenance unit of Respon-dent's employees, a hearing in Case 7-RC-10064 was heldon August 3, 1970. The only issue raised was the eligibilityof approximately 24 employees who were laid off on July 8,1970.Although the Respondent contended that theseemployees were laid off without any reasonable expectancyof recall, the Regional Director concluded, in his Decisionand Direction of Election of August 24, 1970, that the July8, 1970, layoff was intended to be temporary in nature andthat the employees laid off at that time had a reasonableexpectation of recall within a reasonable time in the future.Pursuant to the said Decision, an election was conductedon September 23, 1970, the results of which reflected thatof approximately 57 eligible voters, 10 cast votes for, and18 against, the Union, with 20 challenged ballots. Nineteenof the challenged ballots were challenged by the Respon-dent on the ground that the employees in question werepermanently laid off with no expectancy of recall.On October 9, 1970, the Regional Director issued aSupplemental Decision wherein, pursuant to reasons statedtherein, he overruled the challenges to all 20 ballots andordered that the ballots be opened. Following the Board'sdenial of Respondent's request for review, the challengedballotswere opened on February 26, 1971. The revisedtally showed that 19 of the challenged ballots were for theUnion. Accordingly, on March 5, 1971, the Union wasIThe Respondent's unopposed motion to correctthe transcriptis herebygranted D. H FARMS CO.271certified as the collective-bargaining representative of allemployees in the following unit found to be appropriate.All production and maintenance employees, includinganimal care employees, employed by the Employer atitsplant located at 2755 Torley Road, Howell,Michigan, but excluding all office clerical employeesand guards and supervisors as defined in the Act.Seeking to test the Board certification before a UnitedStates circuit court of appeals, the Respondent admittedlydeclined to meet and bargain with the Union. Withoutdetailing the procedural steps involved, suffice it to notethat on July 9, 1971, the Board issued a Decision andOrder (192 NLRB No. 15) wherein it found that byrefusing to bargain with the Union on or about March 8,1971, the Respondent violated Section 8(a)(5) and (1) ofthe Act.The complaint alleges, first, that since May 17, 1971,Respondent violated Section 8(a)(3) of the Act in that itrefused to recall "certain of its temporarily laid offemployees" because they voted for the Union in the above-mentioned election. It is secondly alleged that Respondentviolated Section 8(a)(5) of the Act because it unilaterallychanged its recall policies and practices which it imple-mented "in the hiring and employment of new employeeson a full time basis without first recalling those unitemployees who had been temporarily laid off and whowere on the preferential recall list."B.The Alleged 8(a)(3) ViolationsRespondent's production employees are engaged invariousphasesofmanufacturing impregnated papersensitivitydiscs.This operation involves impregnatinglarge sheets of paper with a chemical solution, cutting thepaper to the size of very small round discs (less than 1/2inch in circumference), printing the paper with appropriatedots,and placing the paper into transparent plasticmagazines on punch presses. The final operation alsoinvolves the packing of weights, springs, and caps into themagazine, following which the magazine is sealed andlabeled.While the entire operation may be difficult tovisualize, suffice it to note that the record establishes, and Ifind,that the various operations performed by theproduction employees is of a relatively unskilled nature. Inshort,whether these operations be performed by hand orby machine, new employees can be trained to perform anyof these operations in a matter of days, or at best, within aweek or two. As Respondent states in its brief, because ofthe small size of the operation, there is considerableinterchange of employees within the manufacturing proc-2 In 1968 and 1969, Respondent's total payroll consisted of approximate-ly 35 and 45 employees, respectively These included approximately 16production employees in 1968 and 26 in 19693Although the evidencein the present case reflectsthat 42 employeeswere laid off at this time (G C Exh 8),1note that the Regional Director, inhisDecision and Direction of Election dated August 24, 1970, found that 34employees werelaid off at this time.None ofthe partiesattempted toreconcile this discrepancy in the instant hearing However,whatever thetotal number of employees laid off at this time, thisis nota determinativefactor to the issue herein4Concerning the layoff,Respondentadduced testimonyin the instantcase to theeffect that in 1969 it hired a number of extra employeesbecauseess.The print shop employees, for example, may beassigned to help manufacture and vice versa.In addition to the above manufacturing operations,Respondent also has a laboratory located in the rear of theplant.The lab operation involves injecting rabbits andother animals such as goats, sheep, and horses withsolutions and then bleeding the animals. The employeesengaged in this operation are classified as laboratoryemployees. Respondent also employs several maintenanceemployees to take care of the animals and to performgeneral out-of-doors farm work such as haying. Except forthe rare occasion when a production employee may becalled upon to lendsome assistancein the laboratory, thereisno interchange of employees between the laboratory andproduction operations.Respondent's plant was completed in 1968 and opera-tions began in about the middle or latter part of that year.2On July 8, 1970, the Respondent laid off 34 or 42production employees.3 Significantly, there is no evidence,either of a direct or background nature, which wouldwarrant any inference that the layoff was prompted byanything other than lawful economic considerations.4Approximately 15 of the employees laid off on July 8,1970,were recalled within 2 weeks thereafter. Severalothers were recalled at later dates. In any event, at the timeof the previously mentioned representation hearing, thereremained 24 employees who had not been recalled.Although Respondent at thistimeasserted that theseemployees did not have any reasonable expectation ofrecall and therefore were ineligible to vote, the RegionalDirector found that the layoffs were intended to betemporary and that accordingly the employees in questionwere eligible to vote.As previously noted, 20 ballots were challenged at theelection, 19 of these by Respondent. Pursuant to furtherorder, the ballots were opened on February 26, 1971, atwhich time it was found that 19 of the 20 ballots were fortheUnion. Only one of these challenged voters (all thesehaving been included in the July 8, 1970, layoff) havingbeen recalled by Respondent after February 26, 1961, itappears that the remaining 18 employees are the subjectsof the General Counsel's complaint as being the allegeddiscnminatees herein.5Turning to the facts in thiscase, it should be preliminari-ly noted that Respondentnowappears to concede that atthe time of the July 8, 1970, layoff, Respondent contem-plated these layoffs to be of a temporary nature. Thus, inapparent acceptance of the testimony of two employeeslaid off at that time, 6 Respondent in its brief states as factthe following: "The laid off employees were initially toldthat the plant was closing down for a few days and theof a particularproblem in productionAccordingto Respondent, theJuly 8,1970, layoffwas a result of a resolution of this productionproblem and alsobecause of a catchup in its backlog of work5Contrary totheusualpracticewherein theGeneralCounsel'scomplaint properly specifies the names and numbers of employees allegedto be"8(a)3's", the complaint in this case simply allegesthat since May1971, Respondent unlawfully refused to recall"certainof its temporarily laidoff employees"because theyhad votedfor theUnionin the election held onSeptember23, 1970 (Emphasis supplied)6NancyKing and BarbaraHardy, both of whomwere called as GeneralCounsel witnesses in the instant hearing 272DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany would let them know, or that the layoff wouldprobably be for 3 or 4 days." Moreover, in this connection,Respondent's bnef further states: "Up until January 1,1971, the Company recalled [certain of the laid off]employees with no loss of service or benefits. . . . InJanuary, 1971, however the Company decided that if Mr.Savitskie were to call back any more laid off employees, itwould be on the basis that they were new hires."To get to the crux of this case, it is undisputed that in thelate spring of 1971 Respondent employed four girls toperform temporary summer work in the manufacturingoperations.Each of these girls had been employed byRespondent in a similar capacity during the summer of1969. It is the General Counsel's position that Respondentshould have recalled four of the above-noted 18 employeeswho were still on layoff to these positions and that itsfailure to do so was premised on antiumon considerations,i.e., the fact that after the opening of the challenged ballotsthey were known by Respondent to have voted for theUnion in the representation election. For the reasons notedbelow, I find that the preponderance of the evidence doesnot sustain this position.The employees who were hired and their tenure ofservice are as follows:Date ofDateNameHireTerminatedRebecca Liddell5/17/718/18/71Karen Davis5/17/717/16/71Grace Dunn6/1/718/20/71Barbara Scheuerman6/1/718/20/71With respect to the employment of these employees in1969, their employment records reflect as follows:KarenDavisworked from June 2, 1969, to August, 1969, when shequit to go to college.Rebecca Liddellworked from June 18,1969, to August 23, 1969, when she left to return to college.Grace Dunnwas hired on June 18, 1968, and worked untilAugust 22, 1969, at which time she quit to return to college.Barbara Scheuermanwas hired in June 1969, with theunderstanding that she was to work for the summer. OnSeptember 24, 1969, she asked for full employment, wasgranted the same, and worked on a full-time basis untilJanuary 30, 1970, at which time she quit to go to college.?With respect to all the aforesaid employees, the recordfurther reflects that they were told when first hired thatthey were being hired as temporary employees and that assuch they would not receive the same fringe benefits as therThismuch was stipulated to by the parties. Citing p. 207 of thetranscript,Respondent states in its bnef that Scheuerman asked for full-time employment in September 1969 because her college plans had fallenthroughHowever,this reasondoes not appear either on the cited page nor,insofaras I can find, does it appear elsewhere in the transcript8Unrefuted testimony of Grace Stetler, Respondent's office managerAlthough somewhat ambiguous as to time, Stetler's testimony appears toreflect that these employees were advised of the temporarynature of theiremployment in 1971 as well as 1969.9As Respondent points out, in view of the layoff of employees on July 8,1970, there obviously was no need for additional help in the summer of1970 Seef n4,infrais 1 do not regard the Respondent's failure to bargain with the Union (asregular employees, such as healthinsurance,paid holidays,and paid vacations.8 As to the procuring of theseemployees to work in the summer of 1971, the testimony ofLeonard J. Savitskie, the plant manager, and Grace Stetler,the office manager, reveals that Liddell and Davis werehired after they personally came to the plant to apply forwork.Dunn and Scheuerman, whose applications wereretained in the files, were hired after being called bySavitskie.Upon consideration of all the foregoing, I am convincedand find that a preponderance of the evidence does notsustain theallegation that Respondent violated Section8(a)(3) and (1) of the Act by its hire of the four above-named employees for temporary positions in the summermonths of 1971, rather than to fill these positions from thegroup of 19 regular employees who had not been recalledfrom the layoff which occurred on July 8, 1970. Asindicated, the four girls hired for the 1971 summer monthshad all worked in previous summer months as temporaryemployees. All were college students or prospective collegestudents and all were hired for the 1971 summer again onthebasis that they would be temporary employees.9Accordingly, and particularly in the absence of anyshowing whatsoever of union animus on behalf of theRespondent, I fail to see where General Counsel hasproven discrimination against any of the group of 19 laid-off regular employees who were not engaged to fill thesepositions.10Aside from the foregoing,it isnoted that one NancyGalarneau was hired to work for 1 week beginning onSeptember 17, 1971. Garlarneau had previously worked forRespondent as a supervisory trainee. She had applied for ajob about a month earlier and she was hired only toperform a particular job (involving certain impregnating ofpaper) for which she was qualified. Her employment wasterminatedon September 24, 1971. Not only doesRespondent appear to have good reason for taking onGalarbeau at thistime,but I fail to see where this isolatedincident adds any merit to the General Counsel's case.Additionally, the record reveals that Respondent hired twoindividuals towork in the laboratory as temporaryemployees during the summer months of 1971.11 Since thegroup of 19 alleged discriminatees were not formerlaboratory employees, I find Respondent did not discrimi-nate against them by the hiring of these employees.12Finally, there is some testimony about overtime work, aswell as some vague testimony to the effect that Respondentno longer performs work that it previously performed. Asnoted in the preceding footnote, the General Counsel didnot file a brief. And from his brief oral argument, I am notshownin the companion case)indicative of union animus.This is the onlyroute it couldtake in the exercise of its lawful right to test the Board'scertification.In theusual cases involving alleged discnmmatioi.,unionanimus is almost always demonstrated by someovertexpressionof hostilityby an employertoward the union As indicated,there is a completeabsenceof any suchunion animus in the instant case.11These wereLisaRadebach and Mary Muncie,both ofwhom wereemployed from June 14, 1971, to August 27, 197112The GeneralCounsel did not file a bnef in this case. I have made theabovefindings in the eventof anypossible contentionby himthat the hiringof these employees (Galarneau,Radebach, and Muncie) is evidence of thediscrimination alleged in para.12 of the complaint. D. H. FARMS CO.273sure if he seriously contends that Respondent grantedexcessive overtime or that it deliberately contracted outwork previously performed, all in order to avoid recallingthe remaining group of 19 laid-off employees. However,assumingthis to be a theory of the case, the evidence failsto support any such contention. As to overtime, DorothyKeeley, a supervisor presently employed by Respondentand called as a General Counsel witness, testified merelythat "last Saturday" all the employees worked overtime.On cross-examination, however, Keeley conceded that theplant was not working more overtime since the layoff thanithad prior to the layoff.13 Concerning work no longerbeing performed, employee Barbara Mathews testified thatthe once-performed work of placingmagazinesinto sixpacksis nolonger being performed. When asked when thiswork ceased, Mathews merely responded, "I really cannotsay forsure.Since the layoff." From this testimony, onemight conclude that this could have well occurred prior tothe opening of the challenged ballots, indeed, even prior tothe Direction of Election. Obviously, therefore, I can drawrio inference that Respondent dropped this part of itsoperation (and there is no indication as to how much workthisoperation entailed) as part of a scheme to avoidrecalling any of the 19 employees in question.Upon the entire record in this case, and for the reasonsstated above, I find that a preponderance of the evidencedoes not establish that Respondent discnminatedagainstthe remaining group of laid-off employees in violation ofSection 8(a)(3) and (1) of the Act, as alleged in thecomplaint.Accordingly,itisrecommended that thisallegation be dismissed.C.The Alleged 8(a)(5)ViolationThe complaint alleges,in essence,thatRespondentrefused to bargain with the Union concerning"changes initsexisting seniority and preferential recall policies andpractices,in the hiring and employment of new employeeson a full time basis without first recalling those unitemployees who had been previously temporarily laid offand who were on the preferential recall list."As is apparent, the above allegation pertains to thesituation involving the remaining group of 19 employeeswho were not recalled after having been laid off on July 8,1970, all of which has been discussed in the precedingsection.With respect to this allegation, suffice it to say thatinasmuch as the July 8 layoff was the first general layoffever experienced by the Respondent,it isobvious thatthere can be no previously established policy concerningthe recall of laid-off employees with which Respondent canbe charged of having unilaterally changed. In any event,there is presently in effect a Board Order directingRespondent to bargain with the Union. Should this Orderbe enforced by a U. S. court of appeals, this Order wouldrequireRespondent to bargain over all matters encom-passed within the meaning of Section 9(a) of the Act.Accordingly, even if Respondent here engaged in anyfurther violation of Section 8(a)(5) of the Act, no usefulpurpose would be served by the issuance of a secondbargaining order.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact,pursuant to Section 10(c) of the Act, and upon the entirerecord in this case,it is recommended that the complaintbe dismissed in its entirety.13Keeley also testified that she asked Savitskie about getting more helpthis testimony was proferred by the General Counsel,it clearly adds nothingSavitskie replied, she said,that theyhad sufficient help to take care of theto the casework,but that he would procure additional help when needed Although